Citation Nr: 1728621	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO. 10-44 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial evaluation in excess of 20 percent for gout.

2. Entitlement to an initial compensable evaluation prior to September 2, 2011, and in excess of 10 percent thereafter for restless leg syndrome.

3. Entitlement to an evaluation in excess of 10 percent prior to January 3, 2011, and in excess of 20 percent thereafter for degenerative disc disease, lumbosacral spine with intervertebral disc syndrome.

4. Entitlement to an evaluation in excess of 10 percent for degenerative joint disease, left wrist.

5. Entitlement to service connection for skin cysts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served in the Coast Guard from September 29, 1975 to June 30, 2000 and from October 1, 2002 to September 30, 2008, and is veteran of the Peacetime and Gulf War Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2004 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, VA.

In a February 2016 rating decision, the RO granted service connection for cysts of testicle and kidney, and for liver cysts and diverticulosis (claimed as diverticulitis). Therefore, these issues are no longer on appeal.

In the same rating decision, the Veteran was also granted an increased rating of 40 percent for fibromyalgia, which is the maximum schedular rating available for this disability. As the maximum benefit schedular benefit has been granted, this issue is no longer on appeal.


FINDING OF FACT

In a February 2017 correspondence, the Veteran requested a withdrawal of the appeal for all the issues listed on the title page.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appellant or accredited representative may withdraw a substantive appeal in writing at any time prior to the Board's promulgation of a decision. 38 C.F.R. § 20.204 (2016). 

In a February 2017 motion to withdraw, the Veteran, through his representative, requested a withdrawal of his appeal "in its entirety." That correspondence included a signed communication from the Veteran requesting withdrawal of the appeal.

The Board finds that the Veteran has effectively withdrawn the appeal in its entirety. Therefore, the Board concludes that no allegation of fact or law remains. Therefore, the Veteran's appeal is dismissed. 38 U.S.C.A. § 7105 (2016).


ORDER

The appeal is dismissed.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


